NOT PRECEDENTIAL

 UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                              ________

                             No. 09-4355
                             _________


         ALONZA BAKER, JR.; GREGORY K. JENKINS;
       RODERICK K. WASHINGTON; JOHN H. MCNEIL, JR.;
               ERNEST L. GREENWOOD, JR.,
                                 Appellants
                            v.

                       CITY OF PHILADELPHIA;
             RACHEL LAWTON, Acting Executive Director
       of the City of Philadelphia Commission on Human Relations

                              ________

            On Appeal from the United States District Court
               for the Eastern District of Pennsylvania
                       (D.C. No. 2-05-cv-01562)
             District Judge: Honorable Berle M. Schiller
                               _______

              Submitted Under Third Circuit LAR 34.1(a)
                         December 13, 2010


Before: SLOVITER, GREENAWAY, JR., and STAPLETON, Circuit Judges.

                      (Filed: December 16, 2010)

                               ______

                              OPINION
                               ______
SLOVITER, Circuit Judge.

       Alonza Baker appeals from the District Court’s grant of summary judgment in

favor of his former employer, the City of Philadelphia, on his claims of race

discrimination and retaliation under Title VII, 42 U.S.C. §§ 2000e-2000e-17, and

violations of 42 U.S.C. § 1983. We will affirm.1

                                             I.

       Because we write primarily for the parties, we recount only the essential facts.

Baker, an African-American male, began working for the City of Philadelphia

Commission of Human Relations (“Commission”) in 1987. In 2004, the Mayor’s Office

instituted departmental layoffs in response to budget constraints. The Office instructed

Rachel Lawton, the Commission’s then-Executive Director, to “lay off from the top and

have people bumped down.” Supp. App. at 16. Because there were two full-time people

in Information Technology (“IT”) and Lawton thought it was possible to get along with

one, she was instructed to layoff the “top IT person.” Id.

       Baker, as the City’s Network Administrator, was the top IT person. Lawton laid

him off in January 2005, giving him time to decide whether to retire or take a demotion


       1
         The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction
       under 28 U.S.C. § 1291. We review the District Court’s grant of summary
       judgment de novo, applying the same standard as the District Court. Dique v. New
       Jersey State Police, 603 F.3d 181, 185 (3d Cir. 2010). Summary judgment is
       appropriate if the moving party is entitled to judgment as a matter of law and,
       viewing the evidence in the light most favorable to the non-moving party, there is
       no genuine issue of material fact. Fed. R. Civ. P. 56(c); Kurns v. A.W. Chesterton
       Inc., 620 F.3d 392, 395 (3d Cir. 2010).
                                              2
and “bump,” or displace, a lower-level employee. Baker requested to bump one level

down to Local Area Network Administrator (“LAN Administrator”), but there was no

one in that position to displace. He therefore elected to bump down two levels to

Network Support Specialist (“NSS”), which paid about $22,000 less than Network

Administrator. He chose to not bump down to a human resources position, which paid a

higher salary than NSS. Even before the layoffs, Lawton hoped that “if [Baker] bumped

down, we could get him back up to the LAN administrator position” and asked him to

write down his job duties so his position could be reevaluated at a later date. Supp. App.

at 18. Baker failed to do that. He did, however, file a charge with the Equal Employment

Opportunity Commission alleging race and hostile work environment discrimination

under Title VII in April.

       Baker appealed his layoff to the Civil Service Commission (“CSC”), which

concluded that, although the layoff was not based on “unethical” or “biased” grounds,

“[t]here was no serious effort by the [employer] to investigate the impact of the layoff on

the IT operations at the [Commission] prior to the layoff.” App. at 172. In October, the

CSC reinstated Baker to his former position and awarded him back-pay.

       Baker is a Vietnam Veteran and kept a Vietnam-era explosive in his home as a

souvenir. Upset about his layoff, Baker realized in July 2005 that he could use the

explosive to blow up Lawton. This thought alarmed him, and he informed his counselor,

Dr. Eleanor Schoppet, that he wanted to dispose of the explosive because he feared he

might act on his thought. To help remove the explosives, Schoppet notified the police,
                                             3
who charged Baker with reckless endangerment, among other things. As a result, the

City suspended Baker with the intent to dismiss.

       The then-Chair of the Commission, Reverend James Allen, had the “ultimate

authority” to decide how to proceed with Baker. He contemplated transferring Baker to

another department because he and Jacqueline Henry, who had supervised Baker, did not

believe Baker was capable of actually harming Lawton. Allen nonetheless decided to fire

Baker in part on the advice of the City’s Law Department and because he knew Lawton

was “extremely afraid” and “honestly believed” that Baker posed “a serious threat.”

App. at 250-51. Neither Baker’s race nor discrimination claim arose during this

determination. The October 2005 Notice of Dismissal, which Allen signed, stated that

Baker was being fired because he had “threaten[ed] serious physical harm to [Lawton].”

Supp. App. 24. Baker was ultimately acquitted of all criminal charges after a bench trial.

       Baked filed suit alleging race discrimination and retaliation under Title VII, and

violations under 42 U.S.C. § 1983. The District Court granted summary judgment in the

City’s favor on all his claims. Baker appeals.

       On Baker’s discrimination claim, the District Court concluded that at most Baker

presented evidence that “Lawton disliked him [which was] insufficient to get to a jury

absent some basis for concluding that her animosity was racially based.” App. at 30. On

his retaliation claim, the Court stated that “[t]he record clearly shows that Baker was fired

because he considered blowing Lawton up with explosives in his possession” and that no

reasonable finder of fact could conclude otherwise. App. at 32. On Baker’s § 1983
                                             4
claim, the Court held that although “Lawton may have had some discretion in

disciplining and firing employees,” she lacked final authority to make human resources

policy for the Commission because her decisions were subject to the Commission’s

review. App. at 36. These determinations were not in error. The Court properly granted

summary judgment in the City’s favor.

                                           II.

      For the foregoing reasons, we will affirm.




                                           5